PER CURIAM.
The appellant was informed against, charged with buying, receiving or aiding in the concealment of 27 stolen radiators, the property of “Peacock’s Radiator Service, Inc., a corporation.” He was tried and found guilty.
On this appeal by him from the judgment of conviction appellant contends the state failed to prove ownership as alleged, and that the evidence was insufficient to establish identity of the property found in appellant’s possession as the alleged stolen property. We find those contentions to be without merit, and affirm.
The proofs disclosed ownership in Peacock’s Radiator Service, and no evidence was presented directly as to whether the concern was lawfully incorporated. We hold, however, that ownership, to the extent and for the purpose required (Duncan v. State, 29 Fla. 439, 10 So. 815), was sufficiently established. It was so held in McClendon v. State, Fla.App.1960, 117 So.2d 506, which was similar on the facts relating to that point. On examination of the record we conclude also that the evidence adequately supports the finding in the trial court as to identity of the property found in the appellant’s possession with the alleged stolen property.
Affirmed.